           Case 4:20-cv-00861-BRW Document 17 Filed 11/19/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

REDMOND DESHAWN LOGAN,
#114297                                                                                  PLAINTIFF

VS.                                 4:20-cv-00861-BRW-BMD

ANTHONY CARTER, et al.                                                               DEFENDANTS

                                              ORDER

       On November 9, 2020, United States Magistrate Judge Beth M. Deere submitted a

Proposed Findings and Recommended Disposition (“RD”) (Doc. No. 14). The RD noted that

Plaintiff had not filed objections to the pending motion to dismiss. However, on November 16,

2020, Plaintiff filed a response to the motion to dismiss and objections to the RD.1

       After reviewing the RD, Plaintiff’s response to the motion and objections to the RD, and

conducting a de novo review of the record, I approve and adopt the RD in all respects.

       Plaintiff admits that he was taken to a specialist after he filed his complaint. He does not

allege that he missed a prescribed follow-up appointment or that Defendants ignored his medical

needs or the specialist’s recommended treatment plan. Plaintiff appears to want another MRI or

Cat scan, but has provided no evidence or argument that this course of treatment was

recommended by the specialist. Additionally, Plaintiff does not assert that he has been harmed

between the filing of this complaint and now. Instead, he speculates that he could be harmed by

not regularly seeing a specialist. This is insufficient to state a claim for deliberate indifference.

       Accordingly, the Motion to Dismiss (Doc. No. 12) is GRANTED and this case is

DISMISSED, without prejudice, for failing to state a claim upon which relief may be granted.

       Dismissal of this action counts as a “strike” for purposes of 28 U.S.C. § 1915(g).


       1
        Doc. Nos. 15, 16.

                                                  1
         Case 4:20-cv-00861-BRW Document 17 Filed 11/19/20 Page 2 of 2




       I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this

Order would not be taken in good faith.

       IT IS SO ORDERED this 19th day of November, 2020.


                                                    Billy Roy Wilson
                                                    UNITED STATES DISTRICT JUDGE




                                                2
